DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/16/2020 is in compliance with the provisions of 37 CFR 1.97 and have been entered into the record.  Accordingly, the information disclosure statements are being considered by the examiner.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-patentable subject matter.  The claims are directed to an abstract idea without significantly more.
Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  The judicial exception is not integrated into a practical application.  The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  The eligibility analysis in support of these findings is provided below, in accordance with the “2019 Revised Patent Subject Matter Eligibility Guidance” (published on 1/7/2019 in Fed. Register, Vol. 84, No. 4 at pgs. 50-57, hereinafter referred to as the “2019 PEG
With respect to Step 1 of the eligibility inquiry (as explained in MPEP 2106), it is first noted that the system (claims 1-8),  computer program product (claims 9-16), and method (claims 17-20) are directed to potentially eligible categories of subject matter (i.e., process, machine, and article of manufacture respectively).  Thus, Step 1 is satisfied.
 With respect to Step 2, and in particular Step 2A Prong One of 2019 PEG, it is next noted that the claims recite an abstract idea by reciting concepts performed in the human mind (including an observation, evaluation, judgment, opinion), which falls into the “Mental Process” group; and by reciting fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions) which falls into the “Certain methods of organizing human activity” within the enumerated groupings of abstract ideas set forth in the 2019 PEG. The mere nominal recitation of a generic computer does not take the claim limitation out of methods of organizing human activity or the mental processes grouping. Thus, the claim recites a mental process for performing certain methods of organizing human activity. 
The limitations reciting the abstract idea(s) (Mental process and Certain methods of organizing human activity), as set forth in exemplary claim 1, are: initiate …on a resource procurement profile associated with a user; receive…information associated with one or more resources accessed by the user over a predetermined past period of time; …receive information associated with one or more user characteristics associated with the user; initiate one or more …algorithms on the one or more resources and the information associated with one or more user characteristics; generate, using the one or more machine learning algorithms, a forecasting model configured to predict one or more future resources accessible to the user at a predetermined future time; initiate a resource transformation engine on the one or more future resources predicted to be accessible to the user at the predetermined future time; transform, using the resource transformation engine, the one or more future resources predicted to be accessible to the user at the predetermined future time into one or more alternate resources, wherein the one or more alternate resources are immediately accessible to the user; and transmit control signals configured to cause a computing device of the user to display the one or more alternate resources immediately accessible to the user.Independent claims 9 and 17 recite the CRM and method for performing the system of independent claim 1 without adding significantly more. Thus, the same rationale/analysis is applied.
  With respect to Step 2A Prong Two of the 2019 PEG, the judicial exception is not integrated into a practical application.  The additional elements are directed to at least one non-transitory storage device; and at least one processing device coupled to the at least one non-transitory storage device, wherein the at least one processing device is configured to… a resource monitoring engine… electronically… machine learning…; A computer program product for predictive resource access within a technical environment, the computer program product comprising a non-transitory computer-readable medium comprising code causing a first apparatus…(as recited in claims 1, 9, and 17).  However, these elements fail to integrate the abstract idea into a practical application because they fail to provide an improvement to the functioning of a computer or to any other technology or technical field, fail to apply the exception with a particular machine, fail to apply the judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, fail to effect a transformation of a particular article to a different state or thing, and fail to apply/use the abstract idea in a meaningful way beyond generally linking the use of the judicial exception to a particular technological environment.
 Accordingly, because the Step 2A Prong One and Prong Two analysis resulted in the conclusion that the claims are directed to an abstract idea, additional analysis under Step 2B of the eligibility inquiry must be conducted in order to determine whether any claim element or combination of elements amount to significantly more than the judicial exception.
 With respect to Step 2B of the eligibility inquiry, it has been determined that the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  The additional limitation(s) is/are directed to: A computer-implemented business card information storing method, the method comprising…; A computer program product for business card information storing, the computer program product comprising a computer-readable storage medium having program instructions embodied therewith, the program instructions executable by a computer to cause the computer to perform…; A business card information storing system, the system comprising: a processor; and a memory, the memory storing instructions to cause the processor to perform…; an audio recording…; within a cloud-computing environment… (as recited in claims 1, 9, and 17) for implementing the claim steps/functions.  These elements have been considered, but merely serve to tie the invention to a particular operating environment (i.e., computer-based implementation), though at a very high level of generality and without imposing meaningful limitation on the scope of the claim.  
 In addition, Applicant’s Specification (paragraph [0028]) describes generic off-the-shelf computer-based elements for implementing the claimed invention, and which does not amount to significantly more than the abstract idea, which is not enough to transform an abstract idea into eligible subject matter.  Such generic, high-level, and nominal involvement of a computer or computer-based elements for carrying out the invention merely serves to tie the abstract idea to a particular technological environment, which is not enough to render the claims patent-eligible, as noted at pg. 74624 of Federal Register/Vol. 79, No. 241, citing Alice, which in turn cites Mayo. See, e.g., Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network).
 In addition, when taken as an ordered combination, the ordered combination adds nothing that is not already present as when the elements are taken  OIP Techs., 788 F.3d at 1362-63, 115 USPQ2d at 1092-93 (see MPEP 2106.05(d)).
 The dependent claims (2-8, 10-16, and 18-20) are directed to the same abstract idea as recited in the independent claims, and merely incorporate additional details that narrow the abstract idea via additional details of the abstract idea. For example claims 2-8 “receive, using the resource monitoring engine, the information associated with the one or more resources, wherein the information associated with the one or more resources comprises at least a resource type; electronically receive information associated with the one or more user characteristics associated with the user, wherein the one or more user characteristics comprises at least one or more past resource transfers executed by the user, a geographic location of the user, a period amount of incoming funds, a periodic amount of outgoing funds, spending behavior, and/or saving behavior; determine a user authorization profile associated with the user, wherein the user authorization profile comprises at least one or more predetermined authorization profiles; and initiate the one or more machine learning algorithms on the one or more resources, the information associated with one or more user characteristics, and the user authorization profile; receive…one or more authorization attributes associated with the user; compare the one or more authorization attributes with the one or more predetermined authorization profiles to determine a match; and determine the user authorization profile based on at least determining the match; wherein the one or more authorization attributes comprises at least a punctuality associated with past resource transfers executed by the user, an amount of resource obligation, a type of resource obligation, a number of resource procurement profiles associated with the user, and/or a longevity of a relationship of the user with one or more entities associated with the resource procurement profiles; initiate the one or more machine learning algorithms, wherein the one or more machine learning algorithms comprises at least one or more forecasting algorithms; determine that the one or more future resources are associated with a first resource type, wherein the first resource type is not immediately accessible to the user; and initiate the resource transformation engine on the one or more future resources, wherein the resource transformation engine is configured to convert the one or more future resources from a first resource type to a second resource type, wherein the second resource type is immediately accessible to the user”, without additional elements that integrate the abstract idea into a practical application and without additional elements that amount to significantly more to the claims.  The remaining dependent claims (10-16 and 18-20) recite the CRM and method for performing the method of claims 2-8. Thus, the same rationale/analysis is applied. Thus, all dependent claims have been fully considered, however, these claims are 
 The ordered combination of elements in the dependent claims (including the limitations inherited from the parent claim(s)) add nothing that is not already present as when the elements are taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation.  Accordingly, the subject matter encompassed by the dependent claims fails to amount to significantly more than the abstract idea itself.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
  The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
 
 Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. PGPub 20140365264 (hereinafter “Mehr”) et al., in view of U.S. Patent 10542021 to (hereinafter “Mehr”) et al.
 As per claim 1, Lui teaches a system for predictive resource access within a technical environment, the system comprising: at least one non-transitory storage device; and at least one processing device coupled to the at least one non-transitory storage device, wherein the at least one processing device is configured to: 
initiate a resource monitoring engine on a resource procurement profile associated with a user; electronically receive, using the resource monitoring engine, information associated with one or more resources accessed by the user over a predetermined past period of time; Lui 0006-0032: “ determining or obtaining or receiving, by one or more computers, a first rule set comprising a plurality of patterns of run-time data used to distinguish among a plurality of applications and/or locations within applications running on monitored computers associated with respective user IDs and to provide respective application context IDs that designate respective applications incorporating application locations within applications… obtaining a level of the electronic resources currently provided by respective network infrastructure components to a third plurality of the user IDs; obtaining a level of the electronic resources currently being used directly or indirectly by the third plurality of the user IDs; determining, by the one or more computers, difference data based at least in part on a difference between the electronic resources currently available and the electronic resources currently being used… determining a prediction rule for the determined pattern, by the one or more computers, from a prediction rule set, wherein the respective prediction rule in the prediction rule set is based at least in part on a past history of usage of the electronic resources when the pattern is detected; determining, by the one or more computers, a prediction of electronic resources that may be used at a future time or during a window of time when the pattern is detected based at least in part on the prediction rule set; and using the prediction of electronic resources, by the one or more computers, in one selected from the group of generating of the allocation data for the electronic resources and providing data or making the data accessible electronically that indicates a need for additional electronic resources.”
electronically receive information associated with one or more user characteristics associated with the user; Lui 0028: “ operations may be performed of generating, by the one or more computers, user ID profile data for each of a third plurality of users, the user ID profile data for a respective one of the third plurality of the user IDs based at least in part on the respective application context IDs detected from the run-time data for the respective one user ID aggregated over a period of time; and making this user ID profile data accessible electronically, by the one or more computers.” 

initiate one or more machine learning algorithms on the one or more resources and the information associated with one or more user characteristics; generate, using the one or more machine learning algorithms, a forecasting model configured to predict one or more future resources accessible to the user at a predetermined future time; Lui 0049: “a plurality of respective pattern rules to define respective Markov chains, with each of the pattern rules comprising a set of state types and transition probability weights between the state types; receiving or obtaining or being presented, by the one or more computers, with the run-time data comprising a stream of messages for systems of a first plurality of the user IDs, wherein the runtime data for a respective one of the user IDs comprises and/or is derived from run-time instantiations of objects occurring on the monitored computer for the respective user ID… computing, by the one or more computers, a probability that the observed system is executing the respective pattern type for each of the respective Markov chains selected; and determining, by the one or more computers, based at least in part on one or more of the selected Markov chains and next state transitions in the respective Markov chains selected and/or one or more of predicted states in the respective Markov chains selected, predicted prioritization data for electronic resources for 
initiate a resource transformation engine on the one or more future resources predicted to be accessible to the user at the predetermined future time; transform, using the resource transformation engine, the one or more future resources predicted to be accessible to the user at the predetermined future time into one or more alternate resources, wherein the one or more alternate resources are immediately accessible to the user; and Lui 0052-0054: “a predicted level of electronic resources that may be needed by the second plurality of the systems of user IDs; obtaining, by the one or more computers, a level of electronic resources allocated to the second plurality of the systems of the user IDs; comparing, by the one or more computers, the level of electronic resources allocated to the second plurality of the systems of the user IDs with the predicted level of the electronic resources that may be needed by a second plurality of the systems of user IDs to obtain comparison data; and generating and sending or making accessible electronic resource change data…0122:  In this scenario server resources are increased based at least in part on user activity volume by increasing resource allocation based at least in part on the number of users sharing the same app server access & usage, e.g., Server Boost and other Synapse System Application Types…0141: a controlling Resource Distributor Mechanism that controls and enables the redistribution of allocated resources to the virtual machines based at least in part on interfaces made available to external programs by the hypervisor management system…0267-0270: the prospective need for an adjustment of the electronic resources for one or more monitored computer systems may be provided to or made accessible to an administrator computer for display on a computer screen or other use by the administrator computer…predictions of electronic resources that may be used at a future time or in a window of time, for shared electronic resource pools, to obtain a predicted shared resource total. Then in embodiments, the step may be performed of generating and sending or making accessible, by the one or more computers, data for an administrator graphical user interface showing an indication of electronic resource needs based at least in part on the predicted shared resource totals, and/or may automatically make adjustments to increase resources allocated to a shared resource pool.”
 Lui may not explicitly teach the following. However, Mehr teaches:
transmit control signals configured to cause a computing device of the user to display the one or more alternate resources immediately accessible to the user;Mehr 0016: “ The resource provider can validate this information against information stored for the user. If the user has an account with the appropriate permissions, status, etc., the resource manager can determine whether there are adequate resources available to suit the user's request, and if so can provision the resources or otherwise grant access to the corresponding portion of those resources for use by the user for an amount specified by the request. This amount can include, for example, capacity to process a single request or perform a single task, a specified period of time, or a recurring/renewable period, among 
Lui and Mehr are deemed to be analogous references as they are reasonably pertinent to each other and directed towards measuring, collecting, and analyzing information with a series of inputs to solve similar problems in the similar environments.  Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified Lui with the aforementioned teachings from Mehr with a reasonable expectation of success, by adding steps that allow the program to grant access with the motivation to more efficiently and accurately organize and analyze user resource data [Mehr 0016]. 
 As per claim 2, Lui and Mehr teach all the limitations of claim 1.
 In addition, Lui teaches:
electronically receive, using the resource monitoring engine, the information associated with the one or more resources, wherein the information associated with the one or more resources comprises at least a resource type; Lui 0086: "Actuation Types" are different classifications of resources mapped to or derived from physical computer hardware resources associated with Actuation… 0292: The following sections discuss 2 important techniques used in 0378: Yet another component communicates and schedules profile allocations with the external Infrastructure management commands to allocate specific resource types such as CPU or Memory.”
 As per claim 3, Lui and Mehr teach all the limitations of claim 1.
 In addition, Lui teaches:
electronically receive information associated with the one or more user characteristics associated with the user, wherein the one or more user characteristics comprises at least one or more past resource transfers executed by the user, a geographic location of the user, a period amount of incoming funds, a periodic amount of outgoing funds, spending behavior, and/or saving behavior; Lui 0190: " Synapse takes a unified probabilistic approach to clustering, classification, and regression by consistent application of Bayesian principles. The use of probabilistic weighting of alternative hypotheses allows Synapse to respond smoothly to mounting or shifting evidence gleaned from complex system and user behavior… 0261-0265: Another input to the MPT is the derived User Context which includes user quantification profiling based at least in part on empirically collected behaviors and tendencies, user roles, and other user related criteria… he PAR Sets use a range of techniques (e.g., looking at past patterns of usage to make prediction of future expectations of patterns of activities) that 
 As per claim 4, Lui and Mehr teach all the limitations of claim 1.
 In addition,Lui teaches:
and initiate the one or more machine learning algorithms on the one or more resources…;Lui 0049: “a plurality of respective pattern rules to define respective Markov chains, with each of the pattern rules comprising a set of state types and transition probability weights between the state types; receiving or obtaining or being presented, by the one or more computers, with the run-time data comprising a stream of messages for systems of a first plurality of the user IDs, wherein the runtime data for a respective one of the user IDs comprises and/or is derived from run-time instantiations of objects occurring on the monitored computer for the respective user ID… computing, by the one or more computers, a probability that the observed system is executing the respective pattern type for each of the respective Markov chains selected; and determining, by the one or more computers, based at least in part on one or more of the selected Markov chains and next state transitions in the respective Markov chains selected and/or one or more of predicted states in the respective Markov chains selected, predicted prioritization data for electronic resources for the observed system and/or a predicted level of electronic resources that may be needed by the system generating the messages.”
Lui may not explicitly teach the following. However, Mehr teaches:
determine a user authorization profile associated with the user, wherein the user authorization profile comprises at least one or more predetermined authorization profiles; …the information associated with one or more user characteristics, and the user authorization profile; Mehr 0015-0016: " The identity provider can provide the credentials to the resource provider environment 106 and/or to the client device 102, whereby the client device can utilize those credentials to obtain access or use of various resources in the provider environment, where the type and/or scope of access can depend upon factors such as a type of user, a type of user account, a role associated with the credentials, or a policy associated with the user and/or credentials, among other such factors… If the user has an account with the appropriate permissions, status, etc., the resource manager can determine whether there are adequate resources available to suit the user's request, and if so can provision the resources or otherwise grant access to the corresponding portion of those resources for use by the user for an amount specified by the request. If the user does not have a valid account with the provider, the user account does not enable access to the type of resources specified in the request, or another such reason is preventing the user from obtaining access to such resources, a communication can be sent to the user to enable the user to create or modify an account, or change the resources specified in the request, among other such options.”
Lui and Mehr are deemed to be analogous references as they are reasonably pertinent to each other and directed towards measuring, collecting, and [Mehr 0016]. 
 As per claim 5, Lui and Mehr teach all the limitations of claim 4.
 In addition, Mehr teaches:
 electronically receive, via the computing device of the user, one or more authorization attributes associated with the user; compare the one or more authorization attributes with the one or more predetermined authorization profiles to determine a match; and determine the user authorization profile based on at least determining the match;Mehr 0015-0017: " The identity provider can provide the credentials to the resource provider environment 106 and/or to the client device 102, whereby the client device can utilize those credentials to obtain access or use of various resources in the provider environment, where the type and/or scope of access can depend upon factors such as a type of user, a type of user account, a role associated with the credentials, or a policy associated with the user and/or credentials, among other such factors… If the user has an account with the appropriate permissions, status, etc., the resource manager can determine whether there are adequate resources available to suit 102 to communicate with an allocated resource.”
Lui and Mehr are deemed to be analogous references as they are reasonably pertinent to each other and directed towards measuring, collecting, and analyzing information with a series of inputs to solve similar problems in the similar environments.  Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified Lui with the aforementioned teachings from Mehr with a reasonable expectation of success, by adding steps that allow the program to grant [Mehr 0016]. 
 As per claim 6, Lui and Mehr teach all the limitations of claim 5. 
 In addition, Lui teaches:
wherein the one or more authorization attributes comprises at least a punctuality associated with past resource transfers executed by the user, an amount of resource obligation, a type of resource obligation, a number of resource procurement profiles associated with the user, and/or a longevity of a relationship of the user with one or more entities associated with the resource procurement profiles; 
Lui  0035: “In embodiments, operations may be performed of accessing, by the one or more computers, memory storing correlations from a past history of user ID interactions with applications correlated with electronic resource usage over time associated with use of the respective applications or application patterns; and generating, by the one or more computers, the prediction rule set from these correlations, by the one or more computers, for detected applications based on one or more parameters, wherein a respective one of the rules in the prediction rule set comprises a predicted level of one or more of the electronic resources when a respective application or application pattern is detected…0047: receiving or obtaining, by the one or more computers, slowdown data indicating a slow down of a first one of the monitored computers; determining, by the one or more computers, a resource shift rule applicable at a time of receiving or obtaining the slowdown data, the resource shift rule for taking 
As per claim 7, Lui and Mehr teach all the limitations of claim 1. 
 In addition, Lui teaches:
wherein the at least one processing device is further configured to: initiate the one or more machine learning algorithms, wherein the one or more machine learning algorithms comprises at least one or more forecasting algorithms; 
Lui  0303-0315: “As variable selection is one of the most difficult problems in machine learning, the precise approach taken depends strongly on the chosen algorithms… . As with the use of kernel methods, some commonly used linear learning algorithms are capable of incorporating ARD…  Fortunately many linear parametric model learning algorithms can be re-cast into a form in which the training data only enters the algorithm via a suitable similarity measure (or, equivalently, a distance, or scalar inner product) between pairs of samples. In particular, algorithms that may be re-cast to only utilize scalar inner products of 
As per claim 8, Lui and Mehr teach all the limitations of claim 1.
 In addition, Lui teaches:
determine that the one or more future resources are associated with a first resource type…;Lui 0086: "Actuation Types" are different classifications of resources mapped to or derived from physical computer hardware resources associated with Actuation… 0292: The following sections discuss 2 important techniques used in the Synapse System to implement Actuation Control mechanisms that help to determine Infrastructure distribution of resources with different resource types, namely, Mixture Models and Kernel Methods. First is a discussion of Mixture Models…0378: Yet another component communicates and schedules profile allocations with the external Infrastructure management commands to allocate specific resource types such as CPU or Memory.”
Lui may not explicitly teach the following. However, Mehr teaches:
wherein the first resource type is not immediately accessible to the user; and initiate the resource transformation engine on the one or more future resources, wherein the resource transformation engine is configured to convert the one or more future resources from a first resource type to a second resource type, wherein the second resource type is immediately accessible to the user.; Mehr 0016: “ The resource provider can validate this information against information stored for the user. If the user has an account with the appropriate permissions, status, etc., the resource manager can determine whether there are adequate resources available to suit the user's request, and if so can provision the resources or otherwise grant access to the corresponding portion of those resources for use by the user for an amount specified by the request. This amount can include, for example, capacity to process a single request or perform a single task, a specified period of time, or a recurring/renewable period, among other such values. If the user does not have a valid account with the provider, the user account does not enable access to the type of resources specified in the request, or another such reason is preventing the user from obtaining access to such resources, a communication can be sent to the user to enable the user to create or modify an account, or change the resources specified in the request, among other such options.”{Note: the art teaches the ability to allow user access to resources (not immediately accessible and then immediately accessible).}
Lui and Mehr are deemed to be analogous references as they are reasonably pertinent to each other and directed towards measuring, collecting, and analyzing information with a series of inputs to solve similar problems in the similar environments.  Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified Lui with the aforementioned teachings from Mehr with a reasonable [Mehr 0016]. 
 Claims 9-20 are directed to the CRM and method for performing the system of claims 1-8 above.  Since Lui and Mehr teach the CRM and method, the same art and rationale apply. 
Conclusion
 The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Redkar; Tej. SYSTEM FOR QUERYING MODELS, .U.S. PGPub 20180276553 Machine learning models and statistical models provide the ability to intelligently analyze, predict, cluster, and classify datasets leading to a measurable and often times actionable impact. The machine learning field is rapidly growing with multiple tools and products providing a wide range of capabilities.
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to Arif Ullah, whose telephone number is (571) 270-0161.  The examiner can normally be reached from Monday to Friday between 9 AM and 5:30 PM.
 If any attempt to reach the examiner by telephone is unsuccessful, the examiner’s supervisor, Eric Stamber, can be reached at (571) 272-6724.  The fax telephone numbers for this group are either (571) 273-8300 or (703) 872-9326 (for official communications including After Final communications labeled “Box AF”).
 Another resource that is available to applicants is the Patent Application Information Retrieval (PAIR). Information regarding the status of an application can be obtained from the (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAX. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, please feel free to contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)./Arif Ullah/Primary Examiner, Art Unit 3683